

115 HRES 372 IH: Recognizing the significance of National Caribbean American Heritage Month.
U.S. House of Representatives
2017-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 372IN THE HOUSE OF REPRESENTATIVESJune 2, 2017Ms. Lee (for herself, Ms. Clarke of New York, Mr. Deutch, Ms. Moore, Ms. Plaskett, Mr. Engel, Mr. Hastings, and Ms. Maxine Waters of California) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the significance of National Caribbean American Heritage Month. 
Whereas people of Caribbean heritage are found in every State of the Union; Whereas over 2.7 million people with Caribbean heritage live in the United States; 
Whereas emigration from the Caribbean region to the American colonies began as early as 1619 with the arrival of indentured workers in Jamestown, Virginia; Whereas, during the 17th, 18th, and 19th centuries, a significant number of slaves from the Caribbean region were brought to the United States; 
Whereas, since 1820, millions of people have emigrated from the Caribbean region to the United States; Whereas, like the United States, the countries of the Caribbean faced obstacles of slavery and colonialism and struggled for independence; 
Whereas, also like the United States, the people of the Caribbean region have diverse racial, ethnic, cultural, and religious backgrounds; Whereas the independence movements throughout the Caribbean during the 1960s and the consequential establishment of independent democratic countries in the Caribbean strengthened ties between the region and the United States; 
Whereas Alexander Hamilton, a founding father of the United States and the first Secretary of the Treasury, was born in the Caribbean; Whereas many influential Caribbean Americans have contributed to the rich history of the United States, including Jean Baptiste Pointe du Sable, the pioneer settler of Chicago; Claude McKay, a poet of the Harlem Renaissance; James Weldon Johnson, the writer of the Black National Anthem; Celia Cruz, the world-renowned queen of Salsa music; and Shirley Chisholm, the first African-American Congresswoman and first African-American woman candidate for President; 
Whereas the many influential Caribbean Americans in the history of the United States also include Colin Powell, the first African-American Secretary of State; Eric Holder, the first African-American Attorney General; Audre Lorde, influential feminist, writer, and civil rights activist; Jean-Michel Basquiat, widely respected Brooklyn-based painter and social commentator; Sidney Poitier, the first African-American actor to receive the Academy Award for best actor in a leading role; Harry Belafonte, a musician, actor, and activist; Al Roker, a meteorologist and television personality; and Roberto Clemente, the first Latino inducted into the Baseball Hall of Fame; Whereas Caribbean Americans have played an active role in the civil rights movement and other social and political movements in the United States; 
Whereas Caribbean Americans have contributed to every aspect of our society, including greatly to the fine arts, education, business, literature, journalism, sports, fashion, politics, government, the military, music, science, medicine, technology, and other fields in the United States; Whereas Caribbean Americans share their culture through festivals, carnivals, music, dance, film, and literature, which enrich the cultural landscape of the United States; 
Whereas the countries of the Caribbean are important economic partners of the United States; Whereas the countries of the Caribbean represent the United States third border; 
Whereas the people of the Caribbean region share the hopes and aspirations of the people of the United States for peace and prosperity throughout the Western Hemisphere and the rest of the world; and Whereas, since the passage of H. Con. Res. 71 in the 109th Congress by both the Senate and the House of Representatives, a proclamation has been issued annually by the President declaring June National Caribbean American Heritage Month: Now, therefore, be it 
That the House of Representatives— (1)supports the goals and ideals of Caribbean American Heritage Month; 
(2)encourages the people of the United States to observe Caribbean American Heritage Month with appropriate ceremonies, celebrations, and activities; and (3)affirms that— 
(A)the contributions of Caribbean Americans are a significant part of the history, progress, and heritage of the United States; and (B)the ethnic and racial diversity of the United States enriches and strengthens the Nation. 
